DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
In the amendment dated 10/26/2022, the following has occurred: Claims 1 – 6 have been canceled; Claims 7 – 11 have been added.
Claims 7 – 11 are pending.
Claim Objections
Claim 8 – 11 are objected to because of the following informalities:  The claims begin with, “The system according to claim 1”  The Examiner understands these to be the system according to claim 7.
Appropriate correction is required.
Priority
The instant invention claims provisional application No. 62/789,605, filed on Jan. 8, 2019. However, the provisional ‘605 application at least does not include, “the patients in said cluster have similar attributes according to at least one of sex, age range and comorbidity).” This feature is found within the instant Specification within paragraphs 24 and 33.  Therefore, the priority date is set to the PCT Filed date or 1/7/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a system (claims 7 – 11), which recite steps of
process biomarker measurements to create a cluster of ADHD patients, wherein the patients in said cluster have similar attributes according to at least one of sex, age range, and biomarker measurements, so that within said cluster a variance in said biomarker measurements used to create said cluster is smaller than a variance in biomarker measurements of patients not in said cluster; and
process differences between said biomarker measurements of the patients in said cluster to create a unique personal data set for an individual patient in said cluster; and
generate a medical indicators and status report comprising indication of medication and dosing effectiveness, and predictions related to recommended treatment changes based on said biomarker measurements.
These steps of claims 7 – 11, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. To make the correct interpretation of the claimed invention, the Examiner looks to the Specification to see what the Applicant believes that they have invented.  From the Specification:
FIELD OF THE INVENTION
[0001] The present invention generally relates to a method of analyzing a subject for Attention Deficit Hyperactivity Disorder (ADHD), and particularly, but not limited to, determining ADHD diagnosis and the effectiveness of the medication, appropriate dosage taken to counteract ADHD or other related clinical treatments.
The Specification shows that the invention is directed toward managing personal behavior through medicine.  The Examiner comments upon the machine learning within the Additional Elements section below.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 8 – 11, reciting particular aspects of how treatment determination may be performed).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processing amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of taking measurements amounts to mere data gathering, recitation of using a model to diagnose, monitor, recommend, or predict amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 8 – 11, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (processing differences or using…, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Additional Elements:
Wearable device which comprises sensors for biomarkers for taking biomarker measurements of patients who each have ADHD;
[0060] The system implementing the method is an IoT platform which may include a user-friendly wearable device. The wearable device may include, without  limitation, a sensor hub that include sensors for all biomarkers mentioned in the above table, a user interface (e.g., including graphics, sound and vibration methods of interface), and a software application. For example, without limitation, the application may operate the related services and processes to read the sensors, perform the analysis and send the real time feedback through the user interface to the user. This software application may also communicate with the cloud-based software on a real time or a periodic basis, to update the data measured from the sensors in the device.
Also, from U.S. Pre-Grant Publication 2021/0169417, selected paragraphs:
[1333] Optional consumer-level fitness & real-sleep tracking system; Neuro monitoring, detection of precursors to prediction and remote intervention-support-link 24-(including epilepsy, Parkinson's-SBD; Parkinson's disorders, including bradykinesia (i.e. slowness of movement) and support services for dyskinesia (i.e. diminished voluntary movements; involuntary movements), Autism, depression, anxiety, vigilance/ drowsiness, ADHD, internet of medical devices (i.e. SPAP® CPAP & APAP systems; SleepFit wristband with real-sleep & fitness actual versus goal display; LinkNeuro Headband with SleepFit Link; smart watch with SleepFit Link; wireless red-dot lead with IDscan (auto-config & quality-control functions) (covered elsewhere in this document).
[2393] BOTTOM FIG: electrophysiological sensors embedded on inside of sensor headband for EEG monitoring. "AUTOMATIC EEG ANALYSIS EEGMONITOR-MINIMISATION" (Error! Reference source not found.) can be deployed as a means of determination of EEG characteristics applicable to detecting EEG applicable to neurological disorder or health condition of interest. The specific analysis transformations and signal properties relevant to the simplified electrode headband ( or other suitable EEG headband format, subject to particular subject/patient prior diagnostic studies or based on other studies outcomes or reference database parameters). In this way electrode minimal configurations (such as, but not limited to), multivariate analysis including any of or any combinations of two or more electrode monitoring locations and analysis transformations such as, but not limited to, coherence characteristics, signal dynamics characteristics (such as complexity or entropy analysis), spectral characteristics. The electrode, automatic online and/or spatiodynamic combination applicable to diagnostic and prognostic events of interest including single events and/or ensemble( s) ( cluster( s)) of biomarkers of interest and/or health conditions and/or health sequelae including any of or any combination of precursor or various degrees of severity of incident of disorders including those of the sleep disorders, cardiac disorders, respiratory disorders, cardiac disorders, respiratory disorders, nervous system disorders, muscular or movement system disorders, bursts of muscle activity, other muscle activity, neurological disorders, neurobehavioral disorders, cognitive impairment disorders, autism spectrum disorders (ASD), Asperger's, Epilepsy and other seizures, epileptiform discharges, dementia, dyslexia, Alzheimer's, Parkinson's, attention deficit hyperactivity disorders (ADHD), Huntington's, traumatic brain injury, depression, anxiety, psychiatric and other subject states, transitions or events and health conditions of interest;
The claims and the body of the specification do not disclose a computer.  Paragraph 3, Background of the Invention, includes, “In some cases, the diagnosis process involves computerized tasks which provides scores for attention, hyperactivity and impulsivity.”  The nonspecific nature is further described in paragraph 61
[0061] The system may further include a cloud-based SW tool or other data repository, which aggregates and analyzes the sensors data, updates related algorithms and generates output in dash boards and reports to stakeholders.
Predictive model/ AI algorithms, machine learning – The Specification does not describe or disclose a particular technique.  For example, the Specification states:
[0033] The method uses pattern recognition, machine learning, AI algorithms, and other techniques. It is based on biomarker measurements ( described below) and external information (such as sex, age, etc.). A predictive model is designed upon collection of all samples, then modified within each cluster of patients, and then further modified to match the specific personal pattern of every patient. Eventually, every individual patient is characterized by a unique, personalized, predictive model.
[0034] The following is a description of one non-limiting embodiment of the method and system of the invention.
[0037] The methods for clustering and for building predictive models may be based on an ensemble of models, including linear models (e.g., Fisher Discriminant Analysis and Linear Discriminant analysis) and nonlinear ones (e.g., neural network classifiers, random forests). The ensemble of models may be adjusted and constantly re-trained whenever more patient data become available.
The Specification does not disclose the specific nature of the invention.  For the machine learning, the model is not disclosed. How that model is not disclosed. How the model combines with other models is not disclosed. How the results of the model are later used to improve future results is not disclosed.  What is left is a generic “machine learning” model that obtains results through any known method.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 8 – 11, additional limitations which amount to performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fourie et al., U.S. Pre-Grant Publication 2020/0297265 in view of Kurek et al. U.S. Pre-Grant Publication 209/ 024145.
As per claim 7,
Fourie teaches a system for improving efficacy of a treatment of Attention Deficit Hyperactivity Disorder (ADHD) comprising:
wearable devices each of which comprises sensors for biomarkers for taking biomarker measurements of patients who each have ADHD (paragraph 50, #104 wearable device, figure 3 paragraph 125 heart rate);
 a software application configured to process said biomarker measurements to create a cluster of ADHD patients (Figure 5A – First Order Features into Second Order Features and paragraph 143, software),
wherein the patients in said cluster have similar attributes according to at least one of sex, age range, and biomarker measurements (Figure 5A and paragraphs 169 – 171),
so that within said cluster a variance in said biomarker measurements used to create said cluster is smaller than a variance in biomarker measurements of patients not in said cluster (the limitation following “so that…” is a statement of intent. The process is not positively stated to exclude others from making and using but more of a desired result. Further, the only description of this feature is found within the Summary.); and
Fourie does not explicitly teach however, Kurek further teaches the method comprising:
wherein said software application is configured to process differences between said biomarker measurements of the patients in said cluster to create a unique personal data set for an individual patient in said cluster (paragraphs 9, 64, and 75); and
a medical indicators and status report generated by said software application comprising (figure 6, paragraphs 72, 74, and 78 recommended treatment – The “medical indicators and status report only occurs one time.  The words “medical indicators” and “status report” also only appear together. “[0054] System output is a translation of the processed analysis into medical indicators and status reports and is provided to physicians through a medical web application, and to the individuals (patient, child, parents etc.) through a mobile application.”)
indication of medication and dosing effectiveness (paragraphs 66, 67, 68 and 140  - 145 processing overview of a dosage recommendation engine), and 
predictions related to recommended treatment changes based on said biomarker measurements  (paragraph 238 predicting a best marijuana cultivar for therapeutic treatment of a patient with anxiety).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Fourie. One of ordinary skill in the art at the time of the filing would have added these features into Fourie with the motivation to build a database of metabolite profiles correlated with disease states and treatment regiments, then defining an individual patient's metabolite profile, and then screening the patient's profile against the database to recommend potential effective treatment regimens (Kurek, abstract).
Kurek does not include that the disease is ADHD.  However, the symptoms and treatment for ADHD were known as shown by Fourie.  Adding the values to an existing table produces predictable results.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to substitute one database value for another.
As per claim 8 - 10, Fourie in view of Kurek teaches the system of claim 7, as understood, as described above.
Fourie in view of Kurek do not explicitly teach wherein said medical indicators and status report comprises:
actual duration of effect of the medication.
long term patterns and trends of the efficacy and treatment of ADHD.
level of patient medication usage.
overall treatment effectiveness.
The Specification describes this as:
[0056] The web application provides the physicians the results of the analysis which include continuous diagnosis and monitoring of ADHD, which may include indication of medication and dosing effectiveness, actual duration of effect, long term patterns and trends and other clinical aspects ( e.g., effectiveness of other clinical treatments, effect on the quality of sleep), predictions related to recommended treatment changes, level of patient medication usage, adherence and overall treatment effectiveness snapshots. Thus, the method provides medical professionals big data insights into real-life patient clinical and behavioral patterns.
However, providing information to a user is the same as providing data with particular labels. The labels describe the provided information. The information has an intended function with the physician but the resultant information may or may not ever be read and may or may not ever be understood.  The functional step of providing information is the same regardless of the data labels.  Therefore, it is prima facie obvious to substitute on data label with another data label. The ability to label data is known and the results are predictable.
Response to Arguments
Applicant’s arguments regarding claims 1 – 6 are persuasive as claims 1 – 6 have been canceled. 
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
The Applicant states, “Accordingly, claims 7-11 are deemed allowable.” The Applicant’s invention is directed toward providing a user information in a report. That report has a potential function but otherwise remains descriptively abstract.  Because the report information is not functionally used in a later step, it is obvious to put any information onto that report as it has the same effective result.  As such, arguments toward allowability are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keirsbilck et al	Pub. No.: US 2003/0171658	A method for determining the appropriate dosage of a medication to treat Attention Deficit Hyperactivity Disorder (ADHD) in an individual who has ADHD.
Miller et al		Pub. No.: US 2003/ 0100844	A method for determining the appropriate dosage of a medication to treat Attention Deficit Hyperactivity Disorder (ADHD) in an individual who has ADHD
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626